Plaintiff in error was convicted in the district court of Greer county of the offense of having in his possession intoxicating liquors with intent to sell the same.
It is alleged in the information that he had been previously convicted in the county court of Greer county of the offense of selling whisky. Judgment was rendered in accordance with the verdict, and he was sentenced to be confined for 30 days in the county jail and pay a fine of $50. From the judgment he appeals.
The only evidence is that introduced by the state, and it is ample to sustain the verdict. Discovering no prejudicial error in the record, the judgment is affirmed. Mandate forthwith. *Page 716